Citation Nr: 9930979	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for dysthymic disorder.  

2.  Entitlement to a disability rating greater than 10 
percent for rheumatic heart disease.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 1999, the veteran withdrew his request for a hearing 
before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's psychiatric disability is manifested by 
subjective complaints of frequent depression, anxiety, lack 
of concentration, and problems with social interaction and 
interpersonal relationships.  The record reflects a history 
of violent behavior with poor impulse control and a history 
of suicide attempts with daily suicidal ideation and suicide 
command auditory hallucinations.  The October 1998 VA 
examiner specifically indicates that the veteran is unable to 
perform daily activities, interact appropriately with others, 
or accept supervision or criticism.  

3.  The record does not reveal grossly impaired thought 
processes, grossly inappropriate behavior, an inability to 
maintain personal hygiene or similar daily activities, 
disorientation, or severe memory loss.    

4.  The evidence of record reveals normal cardiac size and 
functioning.  Echocardiograms show only mild left ventricular 
hypertrophy.  

5.  The veteran has the following service-connected 
disabilities: dysthymic disorder, rated as 70 percent 
disabling; and rheumatic heart disease, rated as 10 percent 
disabling.  His combined service-connected disability rating 
is 70 percent.  

6.  The veteran completed the tenth grade and earned a G.E.D.  
He had additional training as a welder.  The veteran worked 
as a night manager in a hotel for at least four months in 
1998.  Before that time, he last worked in April 1990 as a 
truck driver and courier.  He had worked full-time in that 
position for about three years and quit following back 
surgery.  Previous jobs included landscaping, welding, truck 
driving, dishwashing, and housekeeping.  The veteran is not 
in receipt of Social Security disability benefits.        

7.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for 
dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9433 (1999).   

2.  The criteria for a disability rating greater than 10 
percent for rheumatic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.104, Diagnostic Code 7000 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997); 62 Fed. Reg. 65,207 (1997) 
(codified at 38 C.F.R. pt. 4).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating, to include 
entitlement to TDIU is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issues at hand.

Factual Background

The RO originally granted service connection for latent 
schizophrenia and rheumatic heart disease in a May 1976 
rating decision.  At that time it assigned each disability a 
10 percent rating.  In an April 1984 rating decision, the RO 
recharacterized the psychiatric disability as dysthymic 
disorder, for which it awarded a 30 percent rating in May 
1988 and a 50 percent rating in January 1996.  

In July 1997, the veteran submitted a claim for increased 
disability ratings.  He also sought entitlement to TDIU.  On 
the TDIU claim form, the veteran indicated that depression 
and two back surgeries prevented him from working.  He became 
too disabled to work in 1990.  The veteran's last job was as 
a driver and courier, which he worked at for 50 hours per 
week from June 1987 to April 1990.  He lost about 30 days due 
to illness.  Prior to that time, he worked as a housekeeper 
for about one year.  The veteran indicated that he left his 
last job because of disability.  He was currently unemployed.  
He did not expect to receive disability retirement benefits 
or workers compensation benefits.  The veteran had earned a 
G.E.D.  He also had six months of training as a welder in 
1970 and 1971, as well as some additional training for three 
months in 1979 and 1980.  

A statement from the Allen X Company indicated that it had no 
record of any individual under the veteran's name or Social 
Security number.  A statement from the Cleveland Clinic 
Foundation indicated only that the veteran was employed as a 
building services worker from May 1984 to August 1984.  

The veteran was hospitalized at a VA facility in July 1997 
for violent behavior, polysubstance abuse, suicidal ideation, 
homicidal ideation, and auditory hallucinations including 
command hallucinations to kill himself.  At admission, mental 
status examination revealed mildly constricted affect and 
mild circumstantiality of thoughts.  At discharge, his mood 
and affect were noticeably improved and it was indicated that 
he was employable.  The diagnosis included depression with 
poor impulse control.    

VA outpatient medical records showed that in July 1997 after 
the veteran was released from the hospital he was still angry 
and had homicidal thoughts.  Notes dated in August 1997 
showed that the veteran was sober and compliant with his 
medications.  His moods were stable.  He was currently with a 
woman that he was comfortable with and felt good about.  

The veteran was afforded a VA general medical examination in 
August 1997.  He had a history of hypertension since 1982 for 
which he took medication.  Rheumatic heart disease was 
diagnosed in 1973.  The veteran complained of palpitations 
and left-sided chest pain not related to exertion.  He did 
not complain of shortness of breath.  It was noted that the 
veteran smoked one pack of cigarettes per day.  He had been 
unemployed since 1990.  Examination revealed blood pressure 
of 169/99 sitting, 148/80 recumbent, and 154/90 standing.  
The veteran was not dyspneic.  There was no orthopnea or 
edema of the legs.  Heart rhythm was regular and without 
murmurs.  Pedal pulses were good bilaterally.  The 
electrocardiogram (EKG) was normal.  The examiner commented 
that a February 1997 VA evaluation of chest pain showed 
normal myocardial perfusion imaging.  April 1996 chest X-rays 
were normal.  A November 1996 echocardiogram was significant 
only for a mildly dilated left ventricle with normal systolic 
function, a left atrium in the upper limits of normal, and a 
trace of mitral regurgitation and tricuspid regurgitation.  
The diagnosis included hypertension and history of rheumatic 
heart disease with structurally normal valves as per the 
echocardiogram.  The examiner indicated that the trace of 
mitral regurgitation and tricuspid regurgitation was likely 
benign.  

Also in August 1997, the veteran underwent a VA psychiatric 
examination.  He indicated that he had been divorced twice, 
each time for not getting along.  He had three children from 
these marriages.  He last drank alcohol in July 1997, before 
a hospitalization.  The veteran went to school up to the 
tenth grade and eventually obtained a G.E.D.  After his 
discharge from service, he worked at various jobs, such as 
landscaping, welding, truck driving, dishwashing, and 
housekeeping.  He had been unemployed since 1990.  The 
veteran complained of difficulty sleeping, moodiness, hearing 
voices telling him to kill himself, anger, irritability, 
crying spells, and social isolation.  He had a history of 
suicide attempts.  Mental status examination revealed that 
the veteran was cooperative and fully oriented.  His speech 
was relevant and coherent.  Memory was intact.  He continued 
to have suicidal thoughts and to hear voices telling him to 
kill himself.  He also had homicidal ideas about a person who 
had threatened him, though he indicated that he did not want 
to have more problems with this person.  The Axis I diagnosis 
was probable schizoaffective disorder, rule out bipolar 
disorder, alcohol dependence, and marijuana and cocaine 
abuse.  The Axis II diagnosis was borderline features.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, noting psychosocial stressors of joblessness and 
loneliness.  The examiner indicated that the veteran was 
competent for VA purposes.  

According to VA outpatient records dated in October 1997, the 
veteran was still sober and had no complaints.  Notes dated 
in February 1998 indicated that the veteran admitted to 
having a few beers but no drugs.  His current girlfriend was 
moving out after eight months of living together.  Lately, 
the veteran had increased tension and anxiety and felt 
crowded.  He did not feel he could handle someone living with 
him all the time.  He apparently handled angry outbursts from 
his girlfriend rather than acting out or using drugs.   

The veteran was hospitalized in a VA facility for about three 
weeks in June and July 1998.  He was admitted due to 
homicidal intentions towards another resident of the hotel 
where he lived and worked at night as a manager.  The veteran 
had worked for the previous four months after a long period 
of unemployment.  He believed he was not able to hold the job 
any longer.  He had been noncompliant with his medications 
and had started using marijuana and cocaine.  Mental status 
examination at admission was significant for depressed mood, 
command auditory hallucinations to kill, and impaired 
judgment.  During the admission, the veteran realized that 
not taking his medications and using drugs interfered with 
his ability to cope with his anger.  He reported that he had 
put out his girlfriend recently.  He expressed frustrations 
with dealing with people and a desire to isolate himself.  
During his hospitalization, the veteran's mood improved and 
he was no longer angry.  The diagnosis at discharge was major 
depression and substance abuse.  The discharge summary 
indicated that the veteran was considered competent and 
employable.  

In his August 1998 substantive appeal, the veteran related 
that he had daily thoughts of suicide and homicide.  He had 
had no lasting relationships and did not get along with his 
family.  He avoided people because he was afraid of "losing 
it" if someone said the wrong thing to him.  The veteran 
tried to enjoy his children.             

VA outpatient records showed that, as of September 1998, the 
veteran's mood was stable and his affect was appropriate.  He 
was not suicidal. 

The veteran was afforded a VA cardiology examination in 
October 1998.  It was noted that he had a history of 
rheumatic fever, but that a previous echocardiogram showed no 
valvular defect.  He was currently asymptomatic, without 
chest pain or congestive heart failure.  He did not take any 
medication.  The veteran also had a history of hypertension 
for which he took medication.  Physical examination showed 
that the heart was not enlarged.  Rate and rhythm were normal 
with no murmur.  Peripheral arterial pulses were normal.  The 
EKG showed 90 beats per minute with occasional premature 
ventricular contraction (PVC).  There was no congestive heart 
failure, pedal edema, or pulmonary congestion.  Blood 
pressure was 128/62 sitting and 130/60 standing.  The 
diagnosis was history of rheumatic fever with no valvular 
defect, history of hypertension currently controlled with 
medication, and symptoms of easy fatigability probably due to 
mental depression.  The examiner indicated that the veteran's 
hypertension was an independent entity.  It was noted that a 
cardiac stress test was scheduled but cancelled due to 
excessively high blood pressure to perform the test.  An 
echocardiogram performed in December 1998 showed normal 
cardiac volumes, mild left ventricular hypertrophy, normal 
left ventricle systolic function, normal right ventricle, and 
normal valves.  

The veteran also underwent a VA psychiatric examination in 
October 1998.  He indicated that he quit drinking alcohol in 
June 1998.  He related that, since 1978, he had had 20 jobs.  
He had problems with authority and getting along with co-
workers.  His last job was as a truck driver, which he quit 
in 1990 since he had back surgery.  The veteran had an adult 
child from his first marriage and three small children from 
the second marriage whom he saw twice a month.  In addition 
to previously described symptoms, subjective complaints 
included depression, nervousness, anxiety, feelings of 
helplessness and hopelessness, and a lack of self-esteem, 
self-confidence, and motivation.  These symptoms interfered 
with his ability to function in daily life.  The veteran 
admitted to having daily suicidal ideation, but denied 
homicidal ideation.  He continued to hear voices telling him 
to kill himself.  He also thought that people were out to get 
him.  Mental status examination indicated that the veteran 
was fully oriented, alert, fairly neat in appearance, and 
cooperative.  He spoke coherently and relevantly with 
diminished psychomotor activity.  Mood was depressed and 
affect was inappropriate at times.  Memory was fair.  
Intellectual functioning was average and his general fund of 
knowledge was fairly good.  Judgment and insight were fair.  
The Axis I diagnosis was recurrent type major depression with 
psychosis, alcohol dependence by history, abuse of cannabis, 
cocaine, heroin, and prescribed medications by history, and 
nicotine dependence.  The Axis II diagnosis was borderline 
personality disorder.  The examiner assigned a GAF score of 
50 for the current time and previous year with severe 
psychosocial stressors.  The examiner commented that the 
veteran's depression was severe.  He was unable to perform 
daily activities, interact appropriately with others, or 
accept supervision and criticism.  He was inflexible and had 
poor impulse control, concentration, and memory.  The 
examiner also commented that the veteran's alcoholism and 
drug use were secondary to his depression, as he stated that 
he drank and used drugs to overcome his depression.       
The veteran submitted a personal statement in March 1999.  He 
indicated that he could not concentrate on anything and could 
not hold a decent job.  He would get frustrated and try to 
kill himself.  The veteran avoided people because he felt 
like he did not belong.  He did not get along with his 
family.  He cared only for his three smaller children.  He 
had not spoken to his adult daughter in years because she 
thought he was crazy.   

Analysis

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).



1. Dysthymic Disorder

The veteran's dysthymic disorder is evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9433.  38 C.F.R. § 
4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9433.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to a 70 percent evaluation 
for dysthymic disorder.  The evidence reflects a history of 
violent behavior with poor impulse control and a history of 
suicide attempts with daily suicidal ideation and suicide 
command auditory hallucinations.  The veteran complains of 
frequent depression, anxiety, and lack of concentration.  The 
October 1998 VA examiner specifically indicated that the 
veteran was unable to perform daily activities, interact 
appropriately with others, or accept supervision or 
criticism.  The veteran relates that he socially isolated 
himself and was unable to get along with people, such as co-
workers, family members, and his former spouses.  Although 
some elements for the 70 percent rating are not present, the 
Board finds that the overall disability picture most nearly 
approximates the criteria for the 70 percent rating under 
Code 9433.  38 C.F.R. § 4.7.  

However, the Board also finds that the veteran's disability 
does not meet the criteria for a 100 percent rating.  
Specifically, the veteran has not demonstrated grossly 
impaired thought processes, grossly inappropriate behavior, 
an inability to maintain personal hygiene or similar daily 
activities, disorientation, or severe memory loss.  Without 
such additional indicia of disability, the Board cannot 
conclude that the overall disability picture is so severe as 
to warrant a 100 percent rating.  38 C.F.R. § 4.7.  

Finally, the Board finds no basis for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  Although the 
evidence reveals two psychiatric hospitalizations in two 
years and claims of difficulty with employment due to his 
psychiatric disability, there is no indication of unusual 
impact such that the veteran is not adequately compensated by 
regular schedular standards.  

In summary, the Board finds that the evidence supports 
entitlement to no more than a 70 percent disability rating 
for dysthymic disorder.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9433.  

2. Rheumatic Heart Disease

The veteran's rheumatic heart disease is rated as 10 percent 
disabling under Code 7000.  38 C.F.R. § 4.104.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of disorders of the 
cardiovascular system, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, for evidence prior to January 
12, 1998, only the previous version of the regulations. As of 
January 12, 1998, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.  

In this case, the veteran filed a claim for an increase in 
July 1997.  The RO adjudicated the claim in March 1998.  
Therefore, the RO's consideration of the claim must have 
included a determination as to which version of the 
regulations was more favorable to the veteran.  However, the 
July 1998 statement of the case shows only the regulations as 
amended.  Thus, it does not appear that the RO considered 
each version of the regulations.  

However, the Board is satisfied that the veteran has had 
sufficient opportunity to submit evidence and argument on 
this issue and will not be prejudiced by the Board's 
consideration of both versions of the rating criteria.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the regulations, a 10 percent 
rating is assigned under Code 7000 when rheumatic heart 
disease is inactive, with identifiable valvular lesion, 
slight dyspnea, if any, and the heart is not enlarged.  A 30 
percent evaluation is in order from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or when there is 
diastolic murmur with characteristic EKG manifestations or 
definitely enlarged heart.  38 C.F.R. § 4.104, Code 7000 (in 
effect prior to January 12, 1998).     
      
Under the amended regulations, Code 7000 provides evaluating 
criteria for valvular heart disease, including rheumatic 
heart disease.  A 10 percent rating is awarded when a 
workload of greater than 7 METs (metabolic equivalent) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is 
required.  A 30 percent evaluation is awarded when a workload 
of greater than 5 METs but not greater than 7 METs 30 results 
in dyspnea, fatigue, angina, dizziness, or syncope, or when 
there is evidence of cardiac hypertrophy or dilatation on 
EKG, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Code 7000 
(1999).     

Note 2 to 38 C.F.R. § 4.104 explains that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for rheumatic heart 
disease when evaluated under either version of the rating 
criteria.  The August 1997 and October 1998 VA examination 
reports show essentially normal cardiac size and functioning.  
The veteran does not take medication for any cardiac 
disorder.  Although echocardiograms from November 1996 and 
December 1998 show mild left ventricle hypertrophy, both 
examiners found no structural valvular defect.  The August 
1997 VA examiner indicated that the mitral and tricuspid 
regurgitation was probably benign.  The October 1998 VA 
examiner felt that the veteran's fatigability was unrelated 
to any cardiac disorder.  Considering each set of rating 
criteria, the Board finds that neither version provides a 
basis for awarding a 30 percent rating for the overall 
disability picture.  38 C.F.R. § 4.7.  Thus, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating greater than 10 percent for rheumatic 
heart disease.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.104, Code 7000 (1999); 38 C.F.R. § 
4.104, Code 7000 (1997).     


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran has the following service-connected 
disabilities: dysthymic disorder, rated as 70 percent 
disabling; and rheumatic heart disease, rated as 10 percent 
disabling.  His combined service-connected disability rating 
is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Therefore, the veteran satisfies the threshold 
criteria for establishing a total disability rating set forth 
in 38 C.F.R. § 4.16(a).  

The Board acknowledges that the October 1998 VA examiner 
opined that the veteran's substance abuse was secondary to 
his depression.  Thus, it appears that service connection 
could be granted for the substance abuse as well.  However, 
although service connection may be had for disability due to 
abuse of alcohol or drugs, compensation is not payable for 
such disability.  Barela v. West, 11 Vet. App. 280, 282-83 
(1998).  See 38 U.S.C.A. §§ 1110, 1131 (stating that "no 
compensation shall be paid if the disability is a result of 
the veteran's . . .abuse of alcohol or drugs").  Therefore, 
an increase to total disability by reason of unemployability 
could not be based on disability from substance abuse.    

The final question is whether in fact the veteran's service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  The Board 
finds that they do not.  The Board acknowledges that the 
veteran's service-connected disabilities, particularly the 
dysthymic disorder, significantly impact his employability.  
However, the discharge summary from the veteran's June and 
July 1998 VA hospitalization evidence reveals that the 
veteran worked for several months in 1998 as a night manager 
at a hotel.  At the time of his discharge, the veteran was 
considered competent and employable.  It is not clear whether 
the veteran continues to be employed at this time.  Before 
that time, the veteran last worked as a truck driver and 
courier for about three years until April 1990.
The Board emphasizes that, by his own report during the 
October 1998 VA psychiatric examination, he quit that job 
following back surgery.  Additional evidence shows that the 
veteran completed the tenth grade, obtained a G.E.D., and was 
trained as a welder.  He is not in receipt of Social Security 
disability benefits.  Considering the entire record, the 
Board does not find that the veteran is unable to secure or 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to TDIU.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.340, 4.16(a).     


ORDER

Entitlement to a 70 percent disability rating for dysthymic 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 10 percent 
for rheumatic heart disease is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

